Citation Nr: 1326922	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  08-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to February 19, 2008.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from April 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO, inter alia, denied a rating in excess of 50 percent for PTSD.  In March 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

The RO assigned a 100 percent temporary total rating (TTR) for PTSD for the period from February 19, 2008 through March 31, 2008, on the basis of hospitalization (as reflected in a March 2008 rating decision), and assigned a 70 percent rating from April 1, 2008 (as reflected in a March 2009 rating decision).  The Board also observes that in a September 2009 rating decision, the RO granted a total rating due to individual unemployability (TDIU), effective April 1, 2008.  Inasmuch as a higher rating is available for the Veteran's PTSD both before and after award of a TTR, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as encompassing both matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In his substantive appeal, the Veteran requested a Board hearing at the RO. However, in correspondence received in November 2009, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704 (2012).

In March 2012, the Board denied the claims on appeal.  The Veteran appealed the March 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court granted a Joint Motion for Remand (JMR) filed by representatives for the parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals a July 2013 informal hearing presentation from the Veteran's representative.  However, the remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of points raised in the JMR, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

In the JMR, the parties determined that the Board provided inadequate reasons and bases for its findings that a rating in excess of 50 percent for the Veteran's service-connected PTSD was not warranted prior to February 19, 2008, and that a rating in excess of 70 percent was not warranted from April 1, 2008.  Specifically, with respect to the period prior to February 19, 2008, the parties found that the Board erred when it did not discuss whether the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.  Rather, the Board's findings were determined to be conclusive in nature.  See JMR pp. 2-3.   With respect to the period from April 1, 2008, the parties found that the Board did not discuss with any specificity whether the effects of the Veteran's PTSD symptoms caused total occupational and social impairment and whether his symptoms were of a similar type and degree as those listed in the applicable rating criteria.   See JMR p. 4.  

Here, the record reflects that the Veteran most recently underwent a VA psychiatric examination in February 2009.  However, at that time, the claims file was not available for review.  Also, the examiner did not offer a clear opinion as to whether the Veteran's PTSD symptoms caused total social and occupational impairment.  Further, the August 1, 2008 effective date assigned for the 70 percent disability rating was the date after the expiration of the Veteran's TTR.  As such, a medical opinion would be helpful to determine at what point up to one year prior to the date of claim for increase filed on August 31, 2007, the Veteran's PTSD had increased in severity, to include rendering him unemployable.  

In the context of a higher rating claim, VA has a duty to provide a veteran with a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2012).  Under these circumstances, the Board finds that new VA examination is needed to ensure that the record reflects sufficient finding to evaluate the severity of the Veteran's service-connected PTSD at all points pertinent to this appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Hence, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist (or psychiatrist or psychologist contracted by VA).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for increase.  See 38 C.F.R.  § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain all outstanding, pertinent records. 

Importantly, a December 2009 rating decision (a copy of which is located on Virtual VA) pertaining to a finding of competency referenced an October 2009 letter from the Veteran's psychiatrist at VA as well as a November 2009 letter from his addiction therapist at the VA that were submitted to the RO.  Although these letters were submitted for the purposes of determining the Veteran's competency, they also addressed the Veteran's PTSD symptoms and, thus, are relevant to the issues on appeal.  However, these letters are not currently associated with the Veteran's claims file or located on Virtual  VA.  As such, the RO should associate these letters with the claims file, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Also, it appears that the Veteran has been receiving continuing treatment for his PTSD at the VA Medical Center (VAMC) in Charleston, South Carolina.  However, the most recent VA treatment records associated with the paper claims file are dated in October 2009, and while the Veteran's Virtual VA file does include additional VA treatment records, these records only address the Veteran's heart disability.  Thus, there appears to be relevant VA treatment records outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Long Beach VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2009, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, while these matters are on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A.  § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, all outstanding, pertinent private records.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of whether any, or any "staged rating" of the disability, pursuant to Hart (cited above), is appropriate. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Charleston VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2009.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo mental disorders examination by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA). 

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; delusions and/or hallucinations; and the level of social and occupational impairment. 

The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner should also address whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point since one year prior to the date of claim for an increased rating, August 31, 2007, and, if so, the approximate date(s) of any such change(s).  The examiner should further indicate the approximate date upon which the Veteran's PTSD rendered him unemployable.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).



7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increased ratings, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate each claim in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above)), is appropriate.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


